Citation Nr: 1137989	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  In that rating decision, the RO continued the 10 percent evaluation for right knee disability.   


FINDING OF FACT

The Veteran's right knee disability is manifested by no more than moderate instability, and by x-ray evidence of degenerative changes with painful, but not compensable, limitation of motion on flexion.  There is no evidence of nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a combined rating of 30 percent (with 20 percent based on instability and 10 percent for arthritis with painful motion), and no higher, for right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260-5261 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with the notice required under the VCAA on how to substantiate his claim in an April 2007 letter, prior to the initial adjudication of the claim.  In that letter, VA also informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding an increased rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain any relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  In addition, VA provided the Veteran with examinations in April 2007 and in December 2008, in conjunction with his claim.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks greater compensation for his right knee disability, currently identified as chrondromalacia of the patella.  The Veteran asserts that his right knee disability is more severe than contemplated by the 10 percent evaluation.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's right knee disability is currently evaluated with a 10 percent rating under Diagnostic Code 5257 for "other" knee impairments.  Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).


Under Diagnostic Code 5259, a 10 percent rating is in order when there is cartilage, semilunar, removal of, symptomatic.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The VA General Counsel has also held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran's claims that his right knee disability is more severe than reflected by the 10 percent disability rating.  The Veteran's disability is currently identified as chrondromalacia of the patella with instability.

A review of the claims folder shows two pertinent VA examination reports as well as VA treatment records for the period under appeal. 

An April 2007 VA treatment record shows that the Veteran presented with complaints of right knee pain.  Physical examination revealed tenderness over the medial joint line with full range of motion, without evidence of effusion or crepitus.  The report of an April 2007 x-ray showed that the Veteran had degenerative changes in his right knee. 

In April 2007, the Veteran underwent a VA examination in conjunction with his claim.  The examination report shows that the Veteran complained of painful motion and chronic pain in his right knee.  He reported daily flare-ups of pain that lasted between several minutes to several hours.  He denied any history of falls due to his right knee disability, but he reported that his knee would give out and buckle.  He had problems climbing stairs and he experienced increased pain with prolonged sitting.  The Veteran stated that his right knee disability affected his ability to ambulate and to sleep.  It was noted that the Veteran had undergone right knee surgery while in the service.  Physical examination revealed range of motion from zero to 130 degrees, without additional limitation of motion due to repetitive use or due to pain, fatigue, weakness or lack of endurance.  There was objective evidence of crepitus, but the examiner found that there was no objective evidence of instability, tenderness, or swelling in the right knee.  It was noted that x-ray film revealed degenerative joint disease in the right knee.  

In February 2008, the Veteran sought VA treatment for his right knee disability.  At that time, it was noted that the Veteran has been previously given foot orthotics with lateral wedges but he still complained of knee pain with flare-ups on his work days.  An unloaded knee brace and use of cane were recommended.  He was instructed on gait and safe use when ambulating with devices.  No follow-up treatment was required. 

The Veteran sought VA treatment for knee pain in June 2008.  At that time, it was noted that the Veteran reported pain with prolonged standing and significant pain with ambulation.  He also reported instability with downhill walking in his right knee.  It was noted that the Veteran was a mail carrier and that he was required to walk seven miles a day.  On physical examination only findings pertaining to the Veteran's right knee were recorded.  The treatment record shows that the Veteran had limited range of motion from 20 to 120 degrees in his right knee.  There was no evidence of instability, but x-ray film revealed moderate to severe degenerative joint disease in the right knee.  

The findings from the report of a June 2008 MRI of the right knee showed the following: degenerative changes; marrow edema/bone bruise in the medial aspect of the tibia epiphysis; antero-medial subluxation of the medial meniscus; medial and lateral meniscus tears; completely torn anterior cruciate ligament (ACL); partial tear of the proximal tibial collateral ligament; and medial chrondromalacia of the patella.   The examining physician found that the Veteran had significant right knee pain and it was opined that the degenerative changes in the right knee were related to his history of inservice right knee surgery.  It was also noted that the torn ACL was consistent with the Veteran's reports of instability with walking downhill.  The Veteran declined cortisone injection in his right knee and he was advised that there was no further treatment that could be offered beyond a total knee replacement.  

The most recent medical evidence of record comes from the report of a December 2008 VA examination.  In that examination report, the examiner noted that the Veteran complained of right knee pain with walking and discomfort at the end of a work day as a mail carrier.  He reported that he has increased pain with repetitive movement, but he denied any flare-ups.  The Veteran reported instability with significant weakness on prolonged standing.  On physical examination, the examiner observed that the Veteran had good posture and that he walked with a slight limp.  The Veteran had range of motion from minus 10 to 125 degrees, with complaints of painful motion on flexion.  The examiner found that there was no evidence of additional limitation.  There was evidence of swelling in the right knee and slight motion in the lateral-collateral ligament.  The medial-collateral ligament was considered tight and the anterior and posterior cruciate ligaments were normal.  The examiner noted the findings from the June 2008 MRI report showed degenerative joint disease and severe internal derangement.  The examiner also found that the Veteran had an unstable right knee. 

After careful review of the evidence, the Board finds that the Veteran's right knee disability should be assigned separate, compensable ratings both for instability and for degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's right knee disability is manifested by objective findings of instability and degenerative arthritis with limitation of flexion and painful motion. 

To date, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5257, for rating "other" knee impairment of the knee manifested by slight instability.  The findings from the December 2008 VA examination report show that the examiner observed that the Veteran had slight motion with testing the lateral-collateral ligament and the medial-collateral ligament was considered tight.  Additionally, the Veteran reported a positive subjective history of instability with significant weakness on prolonged standing.  Furthermore, he wears a brace, there is an indication of problems walking downhill, and a history of his right knee giving out.  Moreover, the June 2008 examining physician confirmed that the MRI evidence was consistent with the subjective complaints of instability when walking downhill.  The Veteran's instability is shown to be moderate, but not severe.  These objective findings are consistent with the criteria associated with a 20 percent rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Even though at times during the period under appeal the evidence did not always show objective findings of instability, the Veteran has consistently reported subjective complaints of instability with prolonged activities in his right knee.  This evidence is sufficient to support a 20 percent rating for instability for the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  At no point does the evidence of record contain objective findings of more than moderate instability and there is no basis for affording an evaluation in excess of 20 percent under Diagnostic Code 5257.  Id. 


As discussed above, degenerative arthritis with painful and limited motion may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  A veteran cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record contains X-ray evidence of degenerative arthritis in the right knee.  At no point, however, does the Veteran's right knee disability meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Even when considering the factors discussed in the Deluca, including the decreased function during flare-ups, the limitation of motion in the Veteran's right knee is still nowhere near severe enough as to approach the degree of limitation that is compensable (limitation to 10 degrees of extension and 45 degrees of flexion).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

The Board has considered the objective findings recorded in the June 2008 VA treatment record that show limitation on extension to 20 degrees, which would indicate more severe symptomatology than that shown in the previous April 2007 VA examination report and the subsequent December 2008 VA examination report.
There is only a short period between the widely varying findings reported in the June 2008 VA treatment record and those more stable findings recorded in the reports of the April 2007 examination and the December 2008 examination.  As such, the Board finds that the measurements noted in the June 2008 VA treatment record only mark a temporary flare-up of the Veteran's symptomatology.  The measurements do not represent a permanent worsening of his right knee disability upon which a compensable rating for limitation of motion is warranted.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the right knee disability due to pain on motion from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5003/5010 for degenerative arthritis with loss motion during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Accordingly, a separate 10 percent evaluation for degenerative arthritis with loss of motion in the right knee is warranted.

The Board has considered whether the Veteran is entitled to any other separate rating under potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5259 (for cartilage, semilunar, removal of, symptomatic), 5258 (for rating dislocated cartilage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, there is no evidence of ankylosis, removal of cartilage, dislocation of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5259, 5258, 5262, and 5263 do not apply in this case. 

Moreover, the record shows that the Veteran has already been awarded a separate noncompensable evaluation for a residual scar on the right knee.  There is no indication of record that shows the nontender, well-healed scar warrants a compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

In short, the Board finds that medical evidence favors awarding a combined increased evaluation of 30 percent (and no higher) for the right knee disability, based on a 20 percent evaluation for instability and a 10 percent for degenerative arthritis with loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5003/5260.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion and for other knee impairments.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

The Board also notes that the Veteran has not asserted, and the record does not suggest, that the right knee disability precludes substantial employment.  Rather, the record shows that the Veteran is currently employed as a mail carrier.  The record accordingly does not raise a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the right knee has worsened to a level more severe than 30 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.



ORDER

Entitlement to a combined evaluation of 30 percent, based on a 20 percent evaluation for instability and a separate 10 percent for degenerative arthritis with loss of motion, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


